Citation Nr: 0012932	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  94-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a circulation 
disorder.

2. Entitlement to service connection for hearing loss, left 
ear.

3. Entitlement to service connection for a bladder disorder.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for chronic sinusitis.

6. Entitlement to service connection for otitis media, left 
ear.

7. Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
February 1992.

This case returned to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1996.  The requested development 
has been completed and the case has been returned for 
appellate consideration.  This appeal originates from a 
decision dated in March 1993 by the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, service connection for 
hemorrhoids was granted by the RO in December 1999.  
Accordingly, that action is deemed to be a full grant of 
benefits with respect to that issue.



FINDINGS OF FACT

1. There is no competent evidence of record to establish the 
presence of a circulation disorder, hearing loss, left 
ear, a bladder disorder, a low back disorder, chronic 
sinusitis, and otitis media, left ear which is related to 
the appellant's period of active duty.

2. The appellant was treated during service for complaints of 
bilateral knee pain.

3. On VA examination in October 1992, very mild crepitance 
was found in both knees.  The diagnosis was bilateral knee 
pain, most likely secondary to mild degenerative 
arthritis.

4. On VA examination in June 1996, slight patellofemoral 
crepitus was found bilaterally with some patellofemoral 
pain on the right with pressure and forced contact.  The 
diagnosis was chondromalacia patella.


CONCLUSIONS OF LAW

1. The appellant's claims for service connection for a 
circulation disorder, hearing loss, left ear, a bladder 
disorder, a low back disorder, chronic sinusitis, and 
otitis media, left ear are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. Bilateral chondromalacia patella had its onset during 
active duty.  38 U.S.C.A §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Well Grounded Claims

Service Connection for a Circulation Disorder, Hearing Loss, 
Left Ear, a Bladder Disorder, a Low Back Disorder, Chronic 
Sinusitis, and Otitis Media, Left Ear

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for a 
circulation disorder, hearing loss, left ear, a bladder 
disorder, a low back disorder, chronic sinusitis, and otitis 
media, left ear.  As noted above, to meet the requirement of 
a well grounded claim such to allow for analysis of the 
merits of a claim for service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown 
supra.  In this case, the evidence of record does not reflect 
any evidence of current disability associated with the 
appellant's circulation, bladder, low back, sinuses or left 
ear.  On VA examination in October 1992, approximately eight 
months after service discharge, the appellant's 
cardiovascular system, genitourinary system, musculoskeletal 
system, other than the knees, and left ear were normal.  The 
diagnoses at that time included no evidence of hypertension 
or a circulation problem, history of benign bladder growth, 
currently no evidence of recurrence, low back pain, most 
likely musculoskeletal in origin, (no functional impairment 
demonstrated on physical examination), no evidence of active 
sinus disease and no evidence of external or middle ear 
disease and no evidence of a hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  Although subsequent 
private treatment reports reflect that the appellant was seen 
for sinus related complaints, on VA examination in June 1996, 
the appellant was diagnosed with chronic rhinitis for which 
service connection was granted by rating action in December 
1999 and the appellant's sinuses were found to be normal at 
that time without any evidence of sinus disease.  

The Board has carefully reviewed the appellant's service 
medical records and the post-service evidence of record.  
While he has reported various complaints over the course of 
his lengthy period of active duty, and has been treated for 
some of these complaints including a benign bladder growth 
and urinary tract infections, lumbosacral strain, sinus 
complaints and otitis media, these records do not reflect 
that the appellant was diagnosed with any chronic disability 
related to these complaints.  In the absence of competent 
evidence of current disability associated with the claims for 
service connection for a circulation disorder, hearing loss, 
left ear, a bladder disorder, a low back disorder, chronic 
sinusitis, and otitis media, left ear, these claims fail to 
the meet the threshold pleading requirement of a well 
grounded claim.  

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and testimony at his hearing before the 
undersigned Board Member with respect to his claims; however, 
through these statements alone, he cannot meet the burden 
imposed by section 5107(a) merely by presenting lay beliefs 
as to his current diagnosis and it's relationship to service 
because his current diagnosis and it's relationship to any 
causative factor or other disability, as noted above, is a 
medical conclusion and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

The Board acknowledges that it has decided these issues for 
service connection on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the appellant has been given adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that he has not been prejudiced by the 
decision herein as his claims, based upon the merits of the 
issues inherently includes the assertion that they meet the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).

II.  Service Connection for a Bilateral Knee Disorder

Initially, the Board notes that the appellant's claim for 
service connection for a bilateral knee disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
record reflects that he was seen during service for 
complaints of knee pain and on VA examination in October 
1992, the diagnosis was bilateral knee pain, most likely due 
to mild degenerative arthritis.  These findings are deemed to 
be sufficient to render the claim for service connection for 
a bilateral knee disorder plausible.

As noted above, for service connection to be granted, it is 
required that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Furthermore, with chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary symptoms, or any cough, 
etc., in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, etc., 
first shown as a clear-cut clinical entity, at some later 
date.  Idem.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. (emphasis added).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id; See Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

After review of the evidence of record, the undersigned 
concludes that entitlement to service connection for a 
bilateral knee disorder is warranted.  The service medical 
records document treatment for complaints of knee pain.  On 
VA examination in October 1992, approximately eight months 
after service discharge, the appellant reported that he 
developed knee pain in 1976 and that the pain has continued 
since that time.  On physical examination, the knees were 
essentially normal except for mild crepitance in both joints.  
The diagnosis was bilateral knee pain, most likely secondary 
to mild degenerative arthritis.  In June 1996, the appellant 
again underwent VA examination pursuant to the Board's April 
1996 remand.  The appellant reiterated his history of knee 
pain developing during service and indicated that it was 
aggravated by activity.  On physical examination, slight 
patellofemoral crepitus, bilaterally was noted.  
Patellofemoral pain on the right with pressure and forced 
contact was also reported.  X-ray examination revealed no 
significant abnormalities and the diagnosis was 
chondromalacia patella.

Upon consideration of the evidence of record as summarized 
above, the Board finds that the appellant developed knee pain 
during active duty, the pain continued and was documented 
with findings of crepitance on VA examination eight months 
after service discharge and finally, a diagnosis of bilateral 
chondromalacia patella was noted on VA examination in June 
1996.  In view of these circumstances, the Board concludes 
that the weight of the evidence supports entitlement to 
service connection for bilateral chondromalacia patella.


ORDER

Service connection for bilateral chondromalacia patella is 
granted.

Service connection for a circulation disorder, hearing loss, 
left ear, a bladder disorder, a low back disorder, chronic 
sinusitis, and otitis media, left ear is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

